Citation Nr: 0809554	
Decision Date: 03/21/08    Archive Date: 04/03/08

DOCKET NO.  06-10 058	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for a respiratory 
condition, to include bronchitis.   


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel



INTRODUCTION

The veteran had active service from June 1942 to May 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating determination of 
the Huntington, West Virginia, Department of Veterans Affairs 
(VA) Regional Office (RO).  


FINDINGS OF FACT

1.  The veteran participated in combat and has current PTSD 
as the result of in-service combat stressors.

2.  Any current respiratory disorder is not of service 
origin.  


CONCLUSIONS OF LAW

1.  PTSD was incurred in service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.102, 3.304 (2007).

2.  A respiratory disorder, to include bronchitis, was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1112, 1113 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2007).

As it relates to the issue of entitlement to service 
connection for PTSD, the VCAA is not applicable where further 
assistance would not aid the appellant in substantiating his 
claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 
38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim"); see also 
VAOPGCPREC 5- 2004; 69 Fed. Reg. 59989 (2004) (holding that 
the notice and duty to assist provisions of the VCAA do not 
apply to claims that could not be substantiated through such 
notice and assistance).  In view of the Board's favorable 
decision on this issue, further assistance is unnecessary to 
aid the veteran in substantiating his claim.

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2005).  

October and December 2004, and March 2006 VCAA letters 
informed the veteran of the information and evidence 
necessary to substantiate the claim for service connection 
for a respiratory disorder, what types of evidence VA would 
undertake to obtain, and what evidence he was responsible for 
obtaining.  The letters did not explicitly tell him to submit 
all relevant evidence in his possession.  An error by VA in 
providing notice of the information and evidence necessary to 
substantiate a claim under 38 U.S.C. § 5103(a) is 
presumptively prejudicial and in such a case the burden 
shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  Sanders v. Nicholson, 487 F.3d 
881, 888-9 (Fed. Cir. 2007).  The letters did tell him to 
submit medical evidence in his possession and to tell VA 
about relevant evidence and that it was his responsibility to 
ensure that VA received the evidence.  He was thereby put on 
notice to submit relevant evidence in his possession and he 
was not prejudiced by the failure of the RO to provide 
explicit notice to submit relevant evidence in his 
possession. 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The veteran has substantiated his status as a veteran, and, 
as just discussed, was provided with notice on the second and 
third Dingess elements.  He was provided with notice with 
regard to the disability rating and effective date elements 
of the claim in the March 2006 letter.

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Some of the notice was provided after the initial 
adjudication, but the timing deficiency was cured by 
readjudication of the claim after notice was provided.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The 
most recent readjudication of the veteran's claims took place 
in a supplemental statement of the case issued in January 
2007.

The Board finds that there has also been compliance with the 
assistance requirements of the VCAA.  All available service 
medical, VA, and private treatment records have been 
obtained.  While the veteran reported having been in receipt 
of Social Security benefits, the Social Security 
Administration has reported that the veteran's Social 
Security file was destroyed. 

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are: (1) 
whether there is competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
whether there is evidence establishing that an event, injury, 
or disease occurred in service, or evidence establishing 
certain diseases manifesting during an applicable presumption 
period; (3) whether there is an indication that the 
disability or symptoms may be associated with the veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the current 
disability or symptoms and the veteran's service.  The types 
of evidence that "indicate" that a current disability "may be 
associated" with military service include, but are not 
limited to, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on 
the merits, or credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board notes that the evidence before the Secretary, does 
not, taking into account all information and lay or medical 
evidence (including statements from the claimant), indicate 
that any current respiratory disorder may be associated with 
any aspect of the veteran's active military service.  The 
Board finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide these matters 
and no further action is necessary.  See generally 38 C.F.R. 
§ 3.159(c)(4). Significantly, no additional pertinent 
evidence has been identified by the appellant as relevant to 
the issue decided below.  Under the circumstances of this 
particular case, no further action is necessary to assist the 
appellant.


Service Connection

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a)(2007) (i.e. in accordance with DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS (DSM), 32 (4th ed.) 
(1994) (DSM IV); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  If the evidence establishes 
that the veteran was a prisoner-of-war under the provisions 
of § 3.1(y) of this part and the claimed stressor is related 
to that prisoner-of-war experience, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).

VA's General Counsel has defined the phrase "engaged in 
combat with the enemy" as requiring that the veteran have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (1999).  Evidence 
submitted to support a claim that a veteran engaged in combat 
may include the veteran's own statements and an "almost 
unlimited" variety of other types of evidence.  Gaines v. 
West, 11 Vet. App. 353, 359 (1998).

The veteran's DD 214 reveals that he served as a medical 
technician while in service.  Service department records also 
show that the veteran served in the Mediterranean Theater of 
Operations, specifically in Italy during World War II.  He 
served in an infantry unit and in medical detachments.

The veteran has reported that he was on the front line and 
that when one of his friends was killed; he had to get body 
bags and bring back the body parts.  He also reported seeing 
dump trucks full of arms and legs go by while in the field.  
He further noted seeing some members of his squad being 
killed and he being left.  The veteran also indicated that 
there were men crying for help while they were dying but he 
could not help them.  He further reported staying in fox 
holes with no light due to fear of getting bombed.  He 
indicated that he performed ongoing treatment of the wounded.  

In May 2003 the veteran had a positive PTSD screen during a 
VA outpatient visit.  At the time of a January 2005 mental 
health consultation, the veteran was noted to have served 
during World War II and to have been in combat.  The 
veteran's wife reported that he had been depressed and that 
this had been a problem for years.  

As a result of a positive PTSD screen in March 2006. The 
veteran was referred for a mental health consult in April 
2006.  

On the April 2006 consult, the veteran's wife indicated that 
the veteran often talked about the war and felt that there 
were bombs going off around the house.  Paranoia, nightmares, 
and hypervigilance had been present since the 1950's.  
Diagnoses of dementia Alzheimer's versus vascular; anxiety 
NOS; and rule out PTSD, were rendered.  

Analysis

An initial question is whether the veteran has a diagnosis of 
PTSD.  He has had positive PTSD screens and a diagnosis of 
rule out PTSD.  It does not appear that further efforts were 
made to rule out that diagnosis.  The positive PTSD screens 
indicate that the veteran met the criteria for the diagnosis 
of PTSD in accordance with DSM IV.  

While a thorough psychiatric examination would have been 
helpful in clarifying whether the veteran meets the criteria 
for a diagnosis of PTSD, the Board is not permitted to seek 
examinations for the purpose of obtaining evidence against 
the claim.  Mariano v. Principi, 18 Vet. App. 217 (2004).  
The Board is also mindful of the veteran's advanced age and 
frail state of health.  Resolving reasonable doubt in the 
veteran's favor, the Board concludes that the requirement for 
a diagnosis of PTSD is satisfied.

The findings of PTSD were made in the context of the reports 
of in-service combat stressors.  Hence there is medical 
evidence linking the in-service combat stressors o the 
diagnosis of PTSD.  

The veteran's reports of combat stressors are consistent with 
his service in the infantry and in medical detachments in a 
combat zone during World War II.  There is no evidence 
against the veteran's reports of participation in combat.  
Because he is a combat veteran reporting combat stressors, no 
additional supporting evidence is required.  Resolving 
reasonable doubt in the veteran's favor all of the 
requirements for service connection for PTSD are satisfied 
and the claim is allowed.  38 U.S.C.A. § 5107(b) (West 2002).

Respiratory Condition, to Include Bronchitis

The veteran was seen in June 1942 for acute bronchitis.  The 
veteran was again seen in August 1942 with a diagnosis of 
acute catarrhal bronchitis.  In November 1942, the veteran 
was diagnosed as having atypical right lower lobe primary 
pneumonia of unknown etiology.  The veteran was seen with 
left lower lobe pneumonia in May 1945.  There were no further 
findings of respiratory disorders in service.  At the time of 
the veteran's March 1947 service separation examination, 
normal findings were reported for the lungs with a chest X-
ray reported as negative.  

VA examinations performed subsequent to service reveal that 
the veteran was found to have a cough at the time of a March 
1953 examination.  No respiratory disease or disability was 
reported.  At the time of a June 1955 VA examination, 
respiratory examination revealed clear lungs.  Normal 
respiratory findings were again reported at the time of a 
January 1962 VA examination.  A chest X-ray performed at that 
time was also normal.  

In January 1977, the veteran was seen with complaints of 
chest pain of undetermined etiology.  No previous history was 
noted.  A diagnosis of acute bronchitis was rendered.  

In January 1984, the veteran was seen with complaints of 
difficulty breathing over the past few days.  Diagnoses of 
acute bronchial asthma and mild pulmonary fibrosis were 
rendered.  

In December 1996, the veteran was admitted to St. Mary's 
Hospital with shortness of breath and a cough.  A diagnosis 
of acute bronchitis with bronchospasm was rendered.  A chest 
X-ray revealed no evidence of acute cardiopulmonary disease.  

In August 2003, the veteran was seen with complaints of 
having difficulty breathing over the past several nights.  He 
was noted to have not had anything in the past like this 
except that he had a distant history of cardiovascular 
disease as well as some chronic obstructive pulmonary 
disease.  In January 2004, the veteran was diagnosed as 
having chronic obstructive pulmonary disease.  In April 2004, 
the veteran was admitted to St. Mary's with a final diagnosis 
of pneumonia.  The veteran was noted to have chronic lung 
disease.  

Analysis

The record, as just described, indisputably shows current 
respiratory disorders.  The veteran's service treatment 
records demonstrate an in-service disease or injury. 

The remaining question is whether there is a link between the 
in-service findings and the current disability.  The last in-
service treatment for respiratory disorders occurred in 
December 1945.  The veteran remained in service until May 
1947 with no further reports of respiratory symptoms of 
disease.  The examination for separation from service in 
March 1947 was negative.  

There is also no evidence of respiratory disease in the years 
immediately following service.  The veteran was not found to 
have any respiratory disorders on VA examinations performed 
in March 1953, June 1955, and January 1962; although a cough 
was noted on the 1953 examination; and there is no other 
contemporaneous evidence of a respiratory disease for many 
years after service.  

The veteran has not reported any continuity of symptomatology 
between service and the initial post-service findings of 
respiratory disease several decades after service.  Even 
assuming for the sake of argument that his recent contentions 
could be read as relating a continuity of symptomatology, 
such statements would not be credible given the normal 
findings between 1945 and 1977 and the absence of any 
contemporaneous evidence of disability during that period.

The veteran has expressed his belief that his current 
respiratory problems are related to his period of service.  
However, as a lay person he is not competent to opine as to 
medical etiology or render medical opinions.  Barr v. 
Nicholson 21 Vet. App. 303 (2007); see Grover v. West, 12 
Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992); cf. Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  

Lay testimony is competent, however, to establish the 
presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to 
testify to pain and visible flatness of his feet); Espiritu, 
2 Vet. App. at 494- 95 (lay person may provide eyewitness 
account of medical symptoms).  As just noted, however, there 
is no lay evidence of respiratory symptoms in the decades 
immediately following service.

In sum, there is no competent evidence of a relationship 
between the veteran's current respiratory disorders and his 
period of service.  

Based upon the above, the preponderance of the evidence is 
against the claim and there is no doubt to be resolved.  
38 U.S.C.A. § 5105(b).



ORDER

Service connection for PTSD is granted.

Service connection for a respiratory disorder, to include 
bronchitis, is denied.  




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


